Citation Nr: 1227066	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  12-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

3.  Whether new and material evidence has been received to reopen a claim of service connection for medial meniscus tear, left knee.

4.  Entitlement to a rating in excess of 10 percent for metatarsalgia, right foot.

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability with left trapezius strain.

6.  Entitlement to a rating in excess of 10 percent for fracture, proximal phalanx of right thumb, with degenerative arthritis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to April 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January and March 2012 rating decisions of the Houston, Texas VARO.

The Board observes that the Veteran previously initiated an appeal that was addressed by a July 2010 statement of the case (SOC) issued by the RO.  Review of the record does not reveal any VA Form 9 or substantive appeal was filed to perfect that specific appeal, and it is not formally before the Board at this time.  However, an RO report dated in November 2010 documents phone contact with the Veteran revealing that he never received the SOC.  Significantly, the November 2010 report shows that the RO determined that the SOC had been mistakenly sent to the incorrect address.  The November 2010 report reflects that the RO acknowledged that an error had resulted in a failure to properly update the Veteran's mailing address in the Veterans Appeals Control and Locator System (VACOLS), whereas it had been updated elsewhere.  The Board observes that the July 2010 SOC was mailed to an address other than that which the Veteran had previously reported to VA.  Although the November 2010 report indicates that the RO intended to re-issue the SOC to provide the Veteran with an appropriate opportunity to perfect the appeal, review of the claims-file did not find that such action was completed.  Information in VACOLS indicates that appeals of both issues addressed in the July 2010 SOC were closed at the end of September 2010 due to the Veteran's failure to respond to the July 2010 SOC; there is no indication of subsequent corrective action to properly furnish a copy of the SOC to the Veteran.  The matter of determining (and documenting in the claims-file) whether the Veteran was furnished a copy of the July 2010 SOC at his correct mailing address (and afforded opportunity to respond) is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

One of the issues addressed in the July 2010 SOC was entitlement to service connection for PTSD.  A new claim of service connection for PTSD is a part of the appeal currently before the Board, and the RO has adjudicated this issue as a petition to reopen a prior final denial.  At this point in time, the Board will not disturb the RO's characterization of the issue as a petition to reopen a prior final denial; the issue has been thus characterized on the first page of this decision.  However, should the June 2008 rating decision denying service connection for PTSD be found to not be final (based on a finding that the Veteran did not receive the July 2010 SOC in the matter, as a result of it being mailed to an incorrect address), the issue would have to be updated/recharacterized as a pending appeal of the June 2008 rating decision (requiring de novo consideration, rather than as a claim to reopen)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On his May 2012 Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  A review of his claims-file (and the Virtual VA electronic record) found that he has not withdrawn the hearing request.  He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because Board videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

The Board also notes that in a March 2012 notice of disagreement the Veteran expressly requested a Decision Review Officer (DRO) hearing.  The RO schedules DRO hearings as well as Board videoconference hearings, and a remand of this matter to the RO is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a DRO hearing in accordance with his March 2012 request.  A copy of the notice of the time and place to report should be provided to the Veteran and his representative and associated with the claims file.  A copy of the hearing transcript should also be associated with the claims file.

2.  After any additional development deemed necessary by the DRO is completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental SOC and afforded opportunity to respond.

3.  Thereafter, if the Veteran still desires a videoconference hearing before the Board, the RO should schedule the Veteran for such hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

